DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on 9/1/2020 is acknowledged.  The Applicant’s arguments were found to be persuasive, therefore the previous restriction requirement is withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daimler et al. (DE 10 2014 019505 wherein the English translation is provided by the Applicant in the IDS forms).
Regarding claim 1, Daimler discloses A rechargeable battery (1 in Fig. 9, 10, and para. 91-103), comprising an electrode assembly(3 in Fig. 9, 10, and para. 91-103 and a connecting member, wherein the electrode assembly comprises an electrode assembly body and an electrode tab protruding from the electrode assembly body (tabs T1 and T2 in para. 91-103 and Fig. 9, 10) , the electrode assembly body is termed by winding a positive electrode sheet, a negative electrode sheet, and a separator placed between the positive electrode sheet and the negative electrode sheet (para. 31 40), the connecting member comprises a guiding plate and a first connecting plate connected to the guiding plate (plate 7.3 
Regarding claims 2-4 and 9, Daimler discloses the rechargeable battery according to claim 1, as shown above, and Daimler further discloses the electrode assembly body comprises at winding start layer, the winding start layer is an end portion of an innermost electrode sheet of the electrode assembly body from which winding is started (para. 31, 40) wherein the electrode assembly comprises a positive electrode tab and a negative electrode tab, wherein the positive electrode tab and the negative electrode tab protrude from the same side of the split of the electrode assembly body perpendicular to the width direction, respectively; or the positive electrode tab and the negative electrode tab protrude from different sides of the split of the electrode assembly body perpendicular to the width direction, respectively (Fig. 9, 10 and para. 91-103 wherein positive and negative electrode tabs T1 and T2/2.1 and 2.2 protrude from the end surface end surface of the electrode assembly body (3) in the longitudinal direction at a side of at plane in which the winding start layer is located)
Regarding claims 5-8, Daimler discloses the rechargeable battery according to claim 1, as shown above, and Daimler further discloses the connecting member comprises two first connecting plates which are connected, to two edges of the guide plate in the width direction, respectively, the rechargeable battery comprises two sets of electrode assemblies (plates 7 in Fig. 9-10 para. 91-103). the 
Regarding claims 10-12, Daimler discloses the rechargeable battery according to claim 1, as shown above, and Daimler further discloses at least a part of the guiding plate protrudes toward the electrode assembly body with respect to the first connecting plate to form a convex portion, the convex portion abutting against the electrode assembly body wherein the convex portion is laminated on the electrode assembly body and the first connecting plate is connected to the guiding plate by the flanging portion (plate 7 abutting against body 3 in Fig. 9, 10 and para. 91-103).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK A CHERNOW whose telephone number is (571)270-7962.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FRANK A CHERNOW/  Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729